June 18, 2010


Ms. Susan S. Vance
Alexander Dubose & Townsend LLP
515 Congress Ave., Suite 2350
Austin, TX 78701
Mr. Robert Lee Galloway
South Texas College of Law
1303 San Jacinto
Houston, TX 77002

RE:   Case Number:  09-0224
      Court of Appeals Number:  06-07-00122-CV
      Trial Court Number:  35159

Style:      WAL-MART STORES, INC.
      v.
      CHARLES T. MERRELL, SR., AS WRONGFUL DEATH BENEFICIARY OF CHARLES
      THOMAS MERRELL, II, DECEASED, AND AS REPRESENTATIVE OF THE ESTATE OF
      CHARLES THOMAS MERRELL, II AND JANE CEVERNY, AS WRONGFUL DEATH
      BENEFICIARY OF CHARLES THOMAS MERRELL II, DECEASED

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us   or   call   (512)463-1312   ext.   41367.
(Justice Green not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Debbie     |
|   |Autrey         |
|   |Ms. Nancy Young|